DISMISS and Opinion Filed August 19, 2022




                                    S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-22-00475-CV

         IN RE ASPEN HEIGHTS CONSTRUCTION, LLC, Relator

          Original Proceeding from the 192nd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-15745

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Schenck
      Before the Court is relator’s July 26, 2022 unopposed motion to dismiss its

petition for writ of mandamus. In its motion, relator informs the Court that the parties

have resolved their disputes. Accordingly, we grant relator’s motion and dismiss this

original proceeding.



                                            /David J. Schenck/
                                            DAVID J. SCHENCK
                                            JUSTICE

220475F.P05